Title: Abigail Adams to John Adams, 9 October 1775
From: Adams, Abigail
To: Adams, John


     
      Braintree october 9 1775
     
     I have not been composed enough to write you since Last Sabbeth when in the bitterness of my soul, I wrote a few confused lines, since which time it has pleased the great disposer of all Events to add Breach to Breach— 
       
        “Rare are solitary woes, they Love a Train
        And tread each others heal.”
       
      The day week that I was call’d to attend a dying parents Bed I was again call’d to mourn the loss of one of my own Family. I have just returnd from attending Patty to the Grave. No doubt long before this will reach you, you have received a melancholy train of Letters in some of which I mention her as dangerously sick. She has lain 5 weeks wanting a few days so bad as that we had little hopes of her Recovery; the latter part of the Time she was the most shocking object my Eyes ever beheld, and so loathsome that it was with the utmost dificulty we could bear the House. A mortification took place a week before she dyed, nothing but duty and humanity could and renderd her a most pityable object. We have great sickness yet in the Town; she made the fourth Corpse that was this day committed to the Ground. We have many others now so bad as to dispair of their lives. But Blessed be the Father of Mercies all our family are now well, tho I have my apprehensions least the
      malignincy of the air in the House may have infected some of them, we have fevers of various kinds, the Throat Distemper as well as the Dysentery prevailing in this and the Neighbouring Towns.
     How long o Lord shall the whole land say I am sick? O shew us wherefore it is that thou art thus contending with us? In a very perticuliar manner I have occasion to make this inquiry who have had Breach upon Breach, nor has one wound been permitted to be healed e’er it is made to Blead affresh, in six weeks I count 5 of my near connections laid in the grave. Your Aunt Simpson died at Milton about ten days ago with the Dysentery.
     But the heavy stroke which most of all distresses me is my dear Mother. I cannot overcome my too selfish sorrow, all her tenderness towards me, her care and anxiety for my welfare at all times, her watchfulness over my infant years, her advice and instruction in maturer age; all, all indear her memory to me, and highten my sorrow for her loss. At the same time I know a patient submission is my duty. I will strive to obtain it! But the lenient hand of time alone can blunt the keen Edg of Sorrow. He who deignd to weep over a departed Friend, will surely forgive a sorrow which at all times desires to be bounded and restrained, by a firm Belief that a Being of infinite wisdom and unbounded Goodness, will carve out my portion in tender mercy towards me! Yea tho he slay me I will trust in him said holy Job. What tho his corrective Hand hath been streatched against me; I will not murmer. Tho earthly comforts are taken away I will not repine, he who gave them has surely a right to
      limit their duration, and has continued them to me much longer than I deserved. I might have been striped of my children as many others have been. I might o! forbid it Heaven, I might have been left a solitary widow.
     Still I have many blessings left, many comforts to be thankfull for, and rejoice in. I am not left to mourn as one without hope.
     My dear parent knew in whom she had Believed, and from the first attack of the distemper she was perswaded it would prove fatal to her. A solemnity possess’d her soul, nor could you force a smile from her till she dyed. The voilence of her disease soon weakened her so that she was unable to converse, but whenever she could speak, she testified her willingness to leave the world and an intire resignation to the Divine Will. She retaind her senses to the last moment of her Existance, and departed the World with an easy tranquility, trusting in the merrits of a Redeamer. Her passage to immortality was marked with a placid smile upon her countanance, nor was there to be seen scarcly a vestage of the king of Terrors. 
       
        “The sweet remembrance of the just
        Shall flourish when they sleep in Dust.”
       
      Tis by soothing Grief that it can be healed. 
       
        “Give Sorrow words.
        The Grief that cannot speak
        Whispers the o’er fraught heart and bids it Break.”
       
       Forgive me then, for thus dwelling upon a subject sweet to me, but I fear painfull to you. O how I have long’d for your Bosom to pour forth my sorrows there, and find a healing Balm, but perhaps that has been denyed me that I might be led to a higher and a more permamant consolater who has bid us call upon him in the day of trouble.
     As this is the first day since your absence that I could write you that we were all well, I desire to mark it with perticuliar gratitude, and humbly hope that all my warnings and corrections are not in vain.
     I most thankfully received your kind favour of the 26 yesterday. It gives me much pleasure to hear of your Health. I pray Heaven for the continuance of it. I hope for the future to be able to give you more intelegance with regard to what passes out of my own little circle, but such has been my distress that I knew nothing of the political world.
     You have doubtless heard of the viliny of one who has professd himself a patriot, but let not that man be trusted who can voilate private faith, and cancel solem covanants, who can leap over moral law, and laugh at christianity. How is he to be bound whom neither honour nor conscience holds?—We have here a Rumor that Rhodiland has shared the fate of Charlstown—is this the Day we read of when Satan was to be loosed?
     I do not hear of any inhabitants getting out of Town. Tis said Gage is superceeded and How in his place, and that How released the prisoners from Gaoil. Tis also said tho not much credited that Burgoine is gone to Philadelphia.
     I hope to hear from you soon. Adieu. Tis almost twelve o clock at Night. I have had so little Sleep that I must bid you good Night. With hearty wishes for your return I am most sincerely Your
     
      Portia
     
    